                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Earl Lionell Ward,                                   Case No. 21-cv-0930 (WMW/DTS)

                           Petitioner,
                                                      ORDER ADOPTING REPORT
      v.                                               AND RECOMMENDATION

Tracey S Beltz, Warden,

                           Respondent.

Earl Lionell Ward,                                   Case No. 21-cv-1232 (WMW/DTS)

                           Petitioner,
                                                      ORDER ADOPTING REPORT
      v.                                               AND RECOMMENDATION

Tracey S Beltz, Warden,

                           Respondent.



      This matter is before the Court on the May 3, 2021, and May 28, 2021 Reports and

Recommendations (R&Rs) of United States Magistrate Judge David T. Schultz. (Case

No. 21-cv-0930, Dkt. 12.; Case No. 21-cv-1232, Dkt. 7.) No objections to the R&Rs

have been filed.1 In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Having reviewed the R&Rs, the Court finds no clear error.

1
       It is possible that Petitioner Earl Lionell Ward intended the filing of his habeas
petition in Case No. 21-cv-1232 to constitute an objection to the R&R in Case No. 21-cv-
0930. However, Ward’s filing in Case No. 21-cv-1232 does not identify an error of law
or fact in the R&R in Case No. 21-cv-0930. Therefore, to the extent that Ward intended
to object to the R&R in Case No. 21-cv-0930, that objection is overruled.
      Based on the R&Rs and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The May 3, 2021 R&R, (Case No. 21-cv-0930, Dkt. 12), is ADOPTED.

      2.     Petitioner Earl Lionell Ward’s petition for a writ of habeas corpus, (Case

No. 21-cv-0930, Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

      3.     Petitioner Earl Lionell Ward’s motion to appoint counsel, (Case No. 21-cv-

0930, Dkt. 2), is DENIED AS MOOT.

      4.     The May 28, 2021 R&R, (Case No. 21-cv-1232, Dkt. 7), is ADOPTED.

      5.     Petitioner Earl Lionell Ward’s petition for a writ of habeas corpus, (Case

No. 21-cv-1232, Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

      6.     Petitioner Earl Lionell Ward’s motion to appoint counsel, (Case No. 21-cv-

1232, Dkt. 2), is DENIED AS MOOT.

      7.     A certificate of appealability, see 28 U.S.C. § 2253(c), SHALL NOT

ISSUE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 30, 2021                                 s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                          2
